550 S.E.2d 771 (2001)
353 N.C. 724
Robin DAVIDSON
v.
UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL.
No. 243P01.
Supreme Court of North Carolina.
July 19, 2001.
Allison Smith Corum, Assistant Attorney General, for UNC-Chapel Hill.
Michael Anderson, for Davidson.
ORDER
Upon consideration of the conditional petition filed by Plaintiff in this matter for discretionary review as to additional issues of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of July 2001."
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of July 2001."
Upon consideration of the (alternative) petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*772 "Denied by order of the Court in conference, this the 19th day of July 2001."